                   Case 21-10527-JTD          Doc 244       Filed 04/07/21        Page 1 of 16




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

---------------------------------------------------------- X
In re:                                                     : Chapter 11
                                                           :
CARBONLITE HOLDINGS LLC., et al.,1                         : Case No. 21-10527 (JTD)
                                                           :
                                                           : (Jointly Administered)
                                    Debtors.               :
                                                           : Re: Docket No. 180
---------------------------------------------------------- X

     REPLY OF BANK LEUMI USA, AS PREPETITION ABL LENDER AND DIP ABL
    LENDER, TO THE COMBINED OBJECTION OF THE OFFICIAL COMMITTEE OF
     UNSECURED CREDITORS TO THE TX/PA DIP MOTION, THE CA DIP MOTION
                     AND THE BID PROCEDURES MOTION

         1.               Bank Leumi USA, as lender (“Leumi”), by its undersigned counsel,

respectfully submits this Reply to the Objection (the “Objection”) filed by the Official

Committee of Unsecured Creditors (the “Committee”) to (i) the TX/PA Debtors’ Motion

Pursuant to Sections 105, 361, 362, 363, 364, 503 and 507 of the Bankruptcy Code Seeking

Entry of Interim and Final Orders (I) Authorizing the TX/PA Debtors to Obtain Senior Secured

Superpriority Postpetition Financing; (II) Granting (A) Liens and Superpriority Administrative

Expense Claims, (B) Adequate Protection to the Prepetition Secured Parties; (III) Authorizing

the Use of Cash Collateral; (IV) Modifying the Automatic Stay; (V) Scheduling a Final Hearing;

and (VI) Granting Related Relief [D.I. 11] (the “TX/PA DIP Motion”), (ii) the CA Debtors’

Motion Seeking Entry of Interim and Final Orders (I) Authorizing the CA Debtors to Obtain

Postpetition Secured Financing Pursuant to Section 364 of the Bankruptcy Code; (II)


1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number are:
CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings LLC (8957);
CarbonLite P LLC (5453); CarbonLite PI Holdings LLC (8957); CarbonLite Pinnpack LLC (8957); CarbonLite
Recycling Holdings LLC (8957); CarbonLite Sub-Holdings, LLC (8957); Pinnpack P, LLC (8322); CarbonLite
Recycling LLC (3727); and Pinnpack Packaging LLC (9948). The address of the Debtors’ corporate headquarters is
10250 Constellation Blvd., Los Angeles, CA 90067.


RLF1 25076292v.1
                   Case 21-10527-JTD         Doc 244        Filed 04/07/21       Page 2 of 16




Authorizing the CA Debtors to Use Cash Collateral; (III) Granting Liens and Superpriority

Administrative Expense Claims; (IV) Granting Adequate Protection to the Prepetition Lenders;

(V) Modifying the Automatic Stay; (VI) Scheduling a Final Hearing, and (VII) Granting Related

Relief [D.I. 16] (the “CA DIP Motion,” and together with the TX/PA DIP Motion, the “DIP

Motions”)2 and (iii) the Debtors’ Motion for (I) An Order (A) Approving Bid Procedures for the

Sale of Substantially All of the Debtors’ Assets; (B) Approving Procedures for the Assumption

and Assignment of Executory Contracts and Unexpired Leases; (C) Approving Certain Bid

Protections in Connection With the Debtors’ Entry Into Any Potential Stalking Horse

Agreements; (D) Scheduling the Auction and Sale Hearing; (E) Approving the Form and Manner

of Notice Thereof; and (F) Granting Related Relief [D.I. 112] (the “Bid Procedures Motion”),

and respectfully states as follows:

                                    PRELIMINARY STATEMENT

         2.        The Committee’s Objection to the entry of a final order (the “Final Order”)

approving the debtor-in-possession financing facility set forth in the CA DIP Motion (the “CA

DIP Facility”) seeks to have this Court disregard the proper exercise of the Debtors’ business

judgment by, inter alia, calling into question the Debtors’ decision to obtain post-petition

financing in the first instance, and deleting or modifying numerous key provisions, which were

heavily negotiated in good faith and at arm’s length. The unfortunate reality of these cases is

that each of the business units that comprise the Debtors are highly leveraged, are burning

millions of dollars of cash post-petition, a fact which the Committee acknowledges, and needs to

be sold on a quick timeline in order to stop the hemorrhaging. The DIP ABL Lender and the DIP

Term Lenders (collectively, the “CA DIP Lenders”) have agreed to support the CA Debtors, by


2
 Capitalized terms used but not defined herein shall have the same meanings ascribed to such terms in the CA DIP
Motion.

                                                        2
RLF1 25076292v.1
                   Case 21-10527-JTD     Doc 244      Filed 04/07/21   Page 3 of 16




providing the CA Debtors with substantial new money DIP Loans, which are intended to provide

the CA Debtors with sufficient liquidity to fund the administrative costs of the cases through the

closing of a sale designed to maximize the value of the Debtors’ assets. Accordingly, the

Objections lack merit and should be denied.

         3.        The Committee’s assertion that “the Debtors have permitted the DIP Lenders and

Prepetition Lenders to put in place an underfunded and artificially truncated sale process that

weaponizes the DIP Facilities to allow them to take control of these chapter 11 cases and capture

for themselves all of the Debtors’ value” is not only reckless, but is plain wrong. To the contrary,

the CA DIP Facility and the millions of dollars of liquidity that the CA DIP Lenders have made,

and have agreed to make, available to the CA Debtors, have enabled the CA Debtors to continue

to operate and avoid being forced to terminate their businesses as going concerns. In exchange,

the CA DIP Lenders were granted claims, rights, liens and protections, without which neither the

DIP ABL Lender nor the DIP Term Lenders would be willing to continue financing the CA

Debtors’ post-petition activities. Denial of the DIP Motion on a final basis (or any adverse

modification of the terms under which the DIP ABL Lender has been financing the CA Debtors

in these bankruptcy cases) would disrupt the delicate balance struck by the CA Debtors and CA

DIP Lenders, and force the CA Debtors to terminate their business as going concerns to the

detriment of the CA Debtors, their estates and all stakeholders.




                                                  3
RLF1 25076292v.1
                   Case 21-10527-JTD     Doc 244      Filed 04/07/21   Page 4 of 16




         4.        Leumi respectfully requests that the Court overrule the Objection and enter the

proposed Final Order in the form and with the terms agreed to between the CA Debtors and the

CA DIP Lenders.

                                          BACKGROUND

         5.        On March 8, 2021 (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101 et seq.

(the “Bankruptcy Code”), in the United States Bankruptcy Court for the District of Delaware.

The cases are jointly administered. The Debtors continue to operate their businesses and manage

their properties as debtors-in-possession. No trustee or examiner has been appointed in these

cases. The Committee was appointed on March 23, 2021.

         6.        Prepetition, certain of the Debtors, as borrowers and/or guarantors, and Leumi

(the “Prepetition ABL Lender”) were parties to that certain Credit Agreement, dated as of

September 16, 2019 (as further amended, restated, supplemented, or otherwise modified from

time to time), pursuant to which the Prepetition ABL Lender provided revolving loans based on a

borrowing base to the Prepetition ABL Borrowers on a secured basis. As of the Petition Date,

the Prepetition ABL Obligors were indebted to the ABL Lender under the Prepetition ABL Loan

Documents, in respect of outstanding Revolving Loans (as defined in the Prepetition Credit

Agreement) in the aggregate principal amount of not less than $7,784,755.94 (the “Prepetition

ABL Loans”).

         7.        On the Petition Date, and following weeks of arms-length negotiations, the

Debtors filed the CA DIP Motion [D.I. 16]. The DIP Motion seeks, inter alia, authorization to

enter into the DIP ABL Facility, together with the DIP Term Facility, on the terms set forth in

the CA DIP Motion.



                                                  4
RLF1 25076292v.1
                   Case 21-10527-JTD      Doc 244      Filed 04/07/21   Page 5 of 16




         8.        In support of the DIP Motions, the Debtors submitted the Declaration of Richard

W. Morgner, the Managing Director and Joint Global Head of the Debt Advisory &

Restructuring Group at Jefferies LLC, which has served as the Debtors’ investment banker since

January 2021 (the “Morgner Decl.”) [D.I. 17]. In his Declaration, among other things, Morgner

attested to the fact that: (i) “Debtors lack sufficient liquidity and do not generate sufficient cash

from operations to fund their businesses. Accordingly, without the DIP Facilities and the ability

to use Cash Collateral, the Debtors will not have the liquidity needed to operate their businesses,

fund their ordinary course expenditures (including paying employees), or pay the expenses

necessary to administer these chapter 11 cases” (¶ 10), (ii) “the Debtors sought financing from

numerous third-party sources” however, “none of those parties was prepared to provide DIP

financing on an unsecured or junior basis, and, further, all would have required priming liens on

existing collateral of the Prepetition Secured Parties” and accordingly, “the Debtors focused their

efforts on obtaining postpetition financing from the Prepetition Secured Parties and engaged in

good faith, arm’s-length negotiations concerning the economics, milestones, covenants, and

other provisions typical in debtor in possession financings with each of the existing

constituencies comprising the Prepetition Secured Parties” (¶¶ 12, 15, 16), (iii) “the DIP

Facilities represent the best available postpetition financing under the circumstances” (¶ 20), and

(iv) the Debtors and the DIP Lenders “agreed to terms that will provide the Debtors with access

to adequate and necessary liquidity during the pendency of these chapter 11 cases.” (¶ 20).

         9.        On January 18, 2019, the Court entered the Interim Order (I) Authorizing Debtors

to (A) Obtain Postpetition Financing, (B) Grant Senior Secured Liens and Superpriority

Administrative Expense Claims, and (C) Utilize Cash Collateral; (II) Granting Adequate

Protection to the Prepetition Secured Parties; (III) Modifying the Automatic Stay; (IV)



                                                   5
RLF1 25076292v.1
                   Case 21-10527-JTD      Doc 244      Filed 04/07/21    Page 6 of 16




Scheduling a Final Hearing, and (V) Granting Related Relief [D.I. 74] (the “CA Interim DIP

Order”). Pursuant to the CA Interim DIP Order, the CA Debtors were authorized, inter alia, to

obtain postpetition loans, advances and other financial accommodations from the CA DIP

Lenders on a superpriority basis, secured by first priority liens on and security interests in

substantially all of CA Debtors’ assets and properties pursuant to the terms of the CA Interim

DIP Order. The CA Interim DIP Order also provided for a “creeping” roll-up of the Prepetition

ABL Obligations, whereby upon entry of the Final Order, all Prepetition ABL Obligations shall

be deemed to be DIP ABL Obligations.

         10.       The final hearing on the CA DIP Motion is set for April 8, 2021.

                                             ARGUMENT

I.       The Terms of the CA DIP Facility Are Fair, Reasonable, and Customary, and
         Entering Into the DIP Facility is a Proper Exercise of the CA Debtors’ Business
         Judgment

         11.       The CA Debtors’ decision to enter into the CA DIP Facility is a sound exercise of

their business judgment and should not be disturbed. Bankruptcy courts routinely and properly

defer to a debtor’s business judgment on the decision to enter into a post-petition financing

arrangement. See In re Trans World Airlines, Inc., 163 B.R. 964, 974 (Bankr. D. Del. 1994)

(approving an interim loan, receivables facility and asset-based facility because they “reflect[ed]

sound and prudent business judgment … [were] reasonable under the circumstances and in the

best interest of [the debtor] and its creditors”); see also In re Ames Dept. Stores, Inc., 115 B.R.

34, 40 (Bankr. S.D.N.Y. 1990) (“[A] court’s discretion under section 364 is to be utilized on

grounds that permit reasonable business judgment to be exercised so long as the financing

agreement does not contain terms that leverage the bankruptcy process and powers or its purpose

is not so much to benefit the estate as it is to benefit a party-in-interest.”). Business judgments



                                                   6
RLF1 25076292v.1
                   Case 21-10527-JTD     Doc 244      Filed 04/07/21   Page 7 of 16




“should be left to the board room and not to [the] court.” In re Simasko Prod. Co., 47 B.R. 444,

449 (D. Colo. 1985).

         12.       The CA Debtors have determined, in the reasonable and independent exercise of

their business judgment, that the DIP ABL Facility, together with the DIP Term Facility, offers

the best opportunity to maximize the value of the CA Debtors’ estates. The DIP ABL Facility

enables the CA Debtors to gain access to needed financing and thereby maximize value through

an orderly sale process. Under the circumstances, this Court should not second-guess that

determination, but should instead grant the relief requested by the CA Debtors in the CA DIP

Motion on a final basis.

         A.        Deference Should Be Accorded to the CA Debtors’ Decision to Obtain Post-
                   Petition Financing

         13.       For all of its rhetoric concerning the Lenders’ purported motives in connection

with entering into the CA DIP Facility, the Committee’s Objection glosses over one critical fact:

the decision to obtain post-petition debtor-in-possession financing was one made solely by the

CA Debtors (with the assistance of their preeminent financial and legal advisors), in the sound

exercise of their business judgment.         In their business judgment, the CA Debtors have

determined to seek, and the CA DIP Lenders have agreed to provide, financing that allows the

Debtors to maximize value through an orderly sale process.

         14.       In support of their conclusion, the CA Debtors have explained that they “lack

sufficient liquidity and do not generate sufficient cash from operations to fund their businesses,”

“have an urgent and immediate need for access to funds available under the DIP Facilities and

the use of Cash Collateral” and, “without the DIP Facilities and the ability to use Cash Collateral,

the CA Debtors will not have the liquidity needed to operate their businesses, fund their ordinary

course expenditures (including paying employees), or pay the expenses necessary to administer


                                                  7
RLF1 25076292v.1
                   Case 21-10527-JTD      Doc 244      Filed 04/07/21   Page 8 of 16




these chapter 11 cases” and would suffer “immediate and irreparable harm.” (CA DIP Motion, ¶

37).    In addition, the Debtors’ investment banker attested in support of the DIP Motions

that“[a]bsent increased funding in the form of the DIP Facilities, the Debtors could be forced to

terminate their businesses as going concerns to the detriment of the Debtors, their estates, and all

stakeholders.” (Morgner Decl., ¶ 10) The Debtors’ evidence and the record before this Court

will show that the applicable standards for obtaining post-petition financing has been satisfied,

and that entry into the CA DIP Facility on a final basis is in the best interests of the Debtors,

their creditors, and their estates.

         15.       In short, the Debtors’ decision to seek and obtain post-petition financing should

not be second-guessed, and the Committee has not shown otherwise.

                   B.     The Roll-Up Is Justified

         16.       In their Objection, the Committee complains about the CA DIP Facility’s use of a

roll-up provision, and claims that such provisions are “disfavored” and should not be approved.

Although the Committee does not appear to challenge the roll-up of Prepetition ABL Loans into

DIP ABL Loans, the roll-up provisions of the DIP ABL Facility are customary and are routinely

granted by bankruptcy courts in circumstances similar to those presented here. In this case, it is

acknowledged and agreed by the CA Debtors and the DIP Term Lender that the ABL Lender

was fully secured on the Petition Date. Further, in order to provide the CA Debtors with full

post-petition access to the ABL borrowing base availability, roll-ups are routinely granted.

         17.       Roll-ups are a common feature in DIP financing arrangements. See In re Capmark

Fin. Grp. Inc., 438 B.R. 471, 511 and n. 15 (Bankr. D. Del. 2010); In re Energy Future Holding

Corp., 527 B.R. 157, 167 (D. Del. 2015).             The Supreme Court of the United States has

recognized that roll-ups may serve significant Bankruptcy Code objectives. See Czyzewski v.



                                                   8
RLF1 25076292v.1
                   Case 21-10527-JTD     Doc 244     Filed 04/07/21   Page 9 of 16




Jevic Holding Corp., 137 S. Ct. 973, 985, 197 L. Ed.2d 398 (2017). Courts in this jurisdiction

have approved similar financing features in postpetition loans. See, e.g., In re Blackhawk Mining

LLC, No. 19-11595 (LSS) (Bankr. D. Del. Aug. 13, 2019) (authorizing roll-up of $70 million in

prepetition term loans and up to $82 million of prepetition ABL in interim order); In re ATD

Corporation, No. 18-12221 (KJC) (Bankr. D. Del. Oct. 26, 2018) (authorizing a full roll-up of

the prepetition ABL outstanding principal of $639 million pursuant to interim order); In re

Remington Outdoor Co., Inc., No. 18-10684 (BLS) (Bankr. D. Del. Mar. 28, 2018) (authorizing a

roll-up of approximately $150 million which included a full ABL roll-up of $114 million

pursuant to interim order); In re Forever 21, Inc., No. 19-12122 (KG) (approving the repayment

in full of all outstanding amounts under the prepetition revolving credit agreement); In re

Charming Charlie LLC, No. 19-11534 (CSS) (Bankr. D. Del. July 12, 2019) (authorizing a

“creeping” roll-up of prepetition ABL facility of $9.5 million pursuant to interim order); In re

Bon-Ton Stores, Inc., No. 18-10248 (MFW) (Bankr. D. Del. Feb. 6, 2018) (authorizing full

rollup of all $489 million outstanding prepetition revolving obligations pursuant to interim

order); In re American Apparel, Inc., No. 15-12055 (BLS) (Bankr. D. Del. Oct. 6, 2015)

(approving on an interim basis the repayment in full of all outstanding amounts under the

prepetition revolving credit agreement).

         18.       In this case, the roll-up is appropriate in exchange for the DIP ABL Lender,

among other things, agreeing to provide new-money liquidity and permit access to Cash

Collateral. (CA DIP Motion, ¶ 56) Accordingly, as other courts in this Circuit and others have

regularly done when necessary to obtain DIP financing, the Court should approve the roll-up

provision. See, e.g., In re Payless Holdings LLC, Case No. 1742267 (Bankr. E.D. Mo. May 17,

2017) (authorizing a $385 million DIP facility and a roll-up of approximately $187 million,



                                                 9
RLF1 25076292v.1
               Case 21-10527-JTD         Doc 244       Filed 04/07/21   Page 10 of 16




pursuant to a final order); In re Tuscany Int’l Holdings (U.S.A.) Ltd., 2014 WL 1419488 (Bankr.

D. Del. Mar. 21, 2014) (authorizing roll-up of certain prepetition obligations); In re True Temper

Sports, Inc., 2009 WL 7226692 (Bankr. D. Del. Oct. 30, 2009) (authorizing an $80 million roll-

up); In re Lyondell Chem. Co., No. 09-10023 (REG) (Bankr. S.D.N.Y. Mar. 1, 2009)

(authorizing a $3,250,000,000 roll-up); In re Tronox Inc., No. 09-10156 (ALG) (Bankr.

S.D.N.Y. Feb. 9, 2009) (authorizing a $79,500,000 roll-up); In re WCI Cmtys., Inc., No. 08-

11643 (KJC) (Bankr. D. Del. Sept. 23, 2008) (authorizing the debtors to use a portion of the DIP

proceeds to repay the prepetition credit agreement).

         C.        Liens on Avoidance Actions and Other Assets Are Appropriate

         19.       The Committee objects to the issuance of DIP liens and adequate protection liens

on previously unencumbered assets, including the proceeds of avoidance actions. The

Committee’s argument is misplaced. Given the amount of additional liquidity provided in the CA

DIP Facility, it is clearly appropriate for the CA Debtors to grant liens on previously

unencumbered assets to secure the DIP ABL Loans.

         20.       In fact, the challenged relief is expressly authorized under the Bankruptcy Code.

Under section 364 of the Bankruptcy Code, a debtor may grant a post-petition lender a lien on

property of the estate in exchange for provision of credit, including on unencumbered assets. See

11 U.S.C. 364(c). In relevant part, Section 364 provides that the Court may authorize the debtor

to obtain credit “(1) with priority over any or all administrative expenses of the kind specified in

section 503(b) or 507(b) of this title; (2) secured by a lien on property of the estate that is not

otherwise subject to a lien; (3) or secured by a junior lien on property of the estate that is subject

to a lien.” Id.




                                                  10
RLF1 25076292v.1
               Case 21-10527-JTD          Doc 244        Filed 04/07/21   Page 11 of 16




         21.       In enacting Section 364, Congress recognized the natural reluctance of lenders to

extend credit to a company in bankruptcy and designed Section 364 to provide “incentives to the

creditor to extend post-petition credit” so that the debtor may be able to reorganize. In re

Ellingsen MacClean Oil, Inc., 834 F.2d 599, 603 (6th Cir. 1987), cert. denied, 488 U.S. 817, 109

S.Ct. 55, 102 L.Ed.2d 33 (1988). The granting of liens on the proceeds of avoidance actions is

one of those incentives. As courts have recognized, limiting the protections offered by Section

364, as the Committee’s Objection attempts to do, undercuts the reorganizational goals of

bankruptcy and would cause a chilling effect on DIP financing. In re Florida West Gateway,

Inc., 147 B.R. 817 (Bankr. S.D. Fla. 1992).

         22.       Whether or not the grant of liens is necessary or appropriate is a matter to be

decided by the CA DIP Lenders and the CA Debtors in the context of their good faith

negotiations, and the CA Debtors have discretion to offer more than one of the protections

described in section 364(c). See 3 Collier on Bankruptcy, 364.04[1], at p. 364-11 (16th Ed.

2012); In re Sobiech, 125 B.R. 110, 115 (Bankr. S.D.N.Y. 1991) (stating that, “[a]lthough the

subdivisions contained in Code § 364(c) appear in the alternative, creditors often seek the ‘super-

priority’ of Code § 364(c)(1) in conjunction with the lien protection of Code § 364(c)(2)).

         23.       In assessing requests under Section 364(c), courts generally apply a three-part test

requiring a showing that: (1) the debtor cannot obtain unsecured credit without granting

superpriority status; (2) the proposed financing is necessary to preserve assets of the estate; and

(3) the terms of the proposed financing are fair, reasonable and adequate. In re Crouse Group,

71 B.R. 544 (Bankr. E.D. Pa. 1987). The Committee does not dispute that the CA Debtors have

satisfied this test. Rather, it summarily contends that the CA DIP Lenders should not be granted




                                                    11
RLF1 25076292v.1
               Case 21-10527-JTD         Doc 244       Filed 04/07/21   Page 12 of 16




a lien on the proceeds of avoidance actions, and seeks to have this Court rewrite the bargained-

for deal.

         24.       In fact, priority in payment on proceeds from avoidance actions and liens on such

proceeds are routinely authorized in connection with post-petition financing, including by courts

in this Circuit. See, e.g., In re Bicent Holdings LLC, Case No. 12-11304 (KG) (May 16, 2012); In

re Delta Petroleum Corp., Case No. 11-14006 (KLC) (Jan. 11, 2012); In re Townsends, Inc.,

Case No. 10-14092 (CSS) (Jan. 28, 2011); In re Xerium Technologies, Inc., Case No. 10-11031

(KJC) (Bankr. Del. Apr. 28, 2010); In re Source Interlink, Case No. 09-11424) (KG) (Bankr. D.

Del. May 28, 2009); In re Silver Cinemas International, Inc., Case No. 00-1978 (Bankr. D. Del.

August 11, 2000). Accordingly, the Committee’s suggestion that the granting of such liens is

improper lacks any basis in law or fact, particularly in light of the significant “new money”

provided by the CA DIP Facility.

         D.        The 506(c) / Marshaling / Section 552 Waivers Are Enforceable

         25.       The objections to the Section 506(c) waiver are without merit under the facts of

this case. In fact, such a waiver is entirely appropriate in this case – and should be authorized on

consent. The Debtors, together with their sophisticated financial and legal advisors, prepared a

Budget which specifies the post-petition costs and expenses the Debtors intend to incur and pay.

The DIP ABL Lender understands that the Budget factors in the landscape of potentially

surchargeable claims. The DIP ABL Lender has relied in good faith on the accuracy of the

Budget and has agreed to provide the CA Debtors with the funding necessary to cover the

expenses set forth in the Budget. If the Debtors determine to use the proceeds of their loans to

pay other expenses, the DIP ABL Lender should not be surcharged for such expenses.




                                                  12
RLF1 25076292v.1
               Case 21-10527-JTD         Doc 244       Filed 04/07/21   Page 13 of 16




         26.       In all events, the CA Debtors are well within their business judgment to agree to

waive Section 506(c) claims in order to obtain DIP Financing and the use of Cash Collateral, and

there are numerous examples where courts have entered orders approving a debtor’s exercise of

its business judgment to grant Section 506(c) waivers. See e.g., In re Forever21, Inc., No. 19-

12122 (KG) (Bankr. D. Del. Nov. 5, 2019) (approving a section 506(c) waiver that was subject

to the carve out); In re Blackhawk Mining LLC, No. l9-11595 (LSS) (Bankr. D. Del. Aug. 13,

2019) (same); In re Z Gallerie, LLC, No. 19-10488 (LSS) (Bankr. D. Del. Apr. 9, 2019) (same);

In re Things Remembered, Inc., No. 19-10234 (KG) (Bankr. D. Del. Mar. 29, 2019) (same); In re

PES Holdings, LLC, No. 18-10122 (KG) (Bankr. D. Del. Feb. 27, 2018) (same).

         27.       The DIP ABL Lender is entitled to a waiver of any “equities of the case”

exception under Section 552(b) of the Bankruptcy Code and a waiver of the provisions of section

506(c) of the Bankruptcy Code in light of (i) the DIP ABL Lender’s agreement to extend the CA

DIP Facility to the CA Debtors, (ii) the DIP ABL Lender’s agreement to permit the use of Cash

Collateral, and (iii) the DIP ABL Lender’s agreement to the payment of certain expenses of

administration of the Chapter 11 Cases, including, without limitation, the funding of a

Professional Fee Carve-Out with the proceeds of its advances. (CA Interim DIP Order, ¶ L).

         28.       The aforementioned waivers were part and parcel of a heavily negotiated DIP

Facility that has enabled the CA Debtors to, inter alia, obtain immediate access to liquidity,

avoid a costly and distracting fight over priming and other execution risk associated with a new

lender transaction, and send a positive signal to the market, and accordingly, should not be

disturbed.




                                                  13
RLF1 25076292v.1
               Case 21-10527-JTD         Doc 244       Filed 04/07/21   Page 14 of 16




         E.        The Lien Priorities in the DIP ABL Facility are Reasonable

         29.       The Committee argues that the lien priorities in the DIP ABL Facility should be

modified to provide that the Carve-Out ranks ahead of the DIP ABL Liens, the Prepetition ABL

Liens and the Prepetition Adequate Protection Liens. However, the lien priorities were heavily

negotiated among the CA Debtors, the DIP ABL Lender, and DIP Term Agent. According to the

agreement that was reached, the DIP ABL Lender has no obligation to fund the carve-out,

although the proceeds of its advances are being used to fund the weekly deposits into the Escrow

Account. The DIP Term Lender has agreed to back-stop obligations benefitting from the Carve-

Out Cap, in order that the Debtors’ professionals and the Committee’s professionals can rely on

the Carve-Out Cap in the event it is triggered. This structure enabled the CA Debtors to access

borrowing availability under the DIP ABL Facility, without the concern of it being restricted by

reserves created to fund the Carve-Out. The lien priorities in the DIP ABL Facility are therefore

reasonable, and should be approved on a final basis.

         F.        The Budget Properly Accounts for Administrative Expenses

         30.       The Committee’s claim that the DIP budgets do not contemplate a budget for the

payment of all administrative expenses is belied by the Budget that the Court approved. In

support of the CA DIP Motion, among other first day filings, the Debtors submitted the

Declaration of Brian Weiss, the Chief Restructuring Officer of the Debtors, (the “Weiss Decl.”)

[D.I. 13]. In his Declaration, Weiss states that each of the Budgets will be adequate to pay the

administrative expenses that may become due or accrued during the period covered by the

particular Budget. (Weiss Decl., ¶ 100).




                                                  14
RLF1 25076292v.1
               Case 21-10527-JTD         Doc 244       Filed 04/07/21   Page 15 of 16




         G.        The Proposed ABL DIP Loan Fee is Reasonable

         31.       Pursuant to the terms of the DIP ABL Credit Agreement, the DIP ABL Borrowers

agreed to pay to the DIP ABL Lender a debtor-in-possession financing facility fee in the amount

of 2% of the Maximum Credit, which amount is reasonable and market. Further, the Debtors’

investment banker worked with the Debtors and the Debtors’ Chief Restructuring Officer to

evaluate the fees and expenses associated with the proposed DIP Financings as part of the

Debtors’ preparations for the chapter 11 cases (Morgner Decl., ¶ 9) and determined that the DIP

ABL Fee is fair and reasonable.

    I. The Balance of the Committee’s Objections Lacks Merit

         32.       The Committee’s other objections can be addressed as follows:

         33.       The CA DIP Lenders Should be Consent Parties Under the Bidding Procedures.

The Committee argues that the Lenders should not be Consent Parties under the proposed Bid

Procedures. However, the CA Interim DIP Order entered by this Court and the DIP ABL Credit

Agreement expressly requires, as does the Prepetition ABL Credit Agreement, that the CA

Debtors obtain the prior written consent of the DIP ABL Lender and Prepetition ABL Secured

Parties prior to any disposition of any portion of the DIP ABL Collateral. (CA Interim DIP

Order, ¶ 24). The designation of the DIP ABL Lender as a Consent Party is therefore consistent

with the CA Interim DIP Order and the DIP ABL Credit Agreement. Furthermore, it is usual and

customary to require the consent of a lender prior to the sale of collateral, which is subject to

such lender’s liens.

         34.       The Timeline of the Process is Reasonable. The Committee argues that the

timeline of the proposed sale is too short, as memorialized in the Sale Milestones set forth in the

DIP ABL Credit Agreement. However, the case timeline was agreed-upon following extensive,



                                                  15
RLF1 25076292v.1
               Case 21-10527-JTD        Doc 244       Filed 04/07/21   Page 16 of 16




arms-length negotiations between the Debtors and the DIP Lenders to balance the Debtors’ need

to undertake a robust marketing process for the sale of all or a portion of their businesses on an

expedited basis, in light of the massive cash-burn being incurred by the Debtors. (See Weiss

Decl., ¶ 54). The granting of additional time would merely increase the costs of these bankruptcy

cases, without enhancing the value of the assets.

                                          CONCLUSION

         35.       In conclusion, for all of the reasons set forth above, the Objection should be

overruled and the Court should enter the proposed Final Order in the form and with the terms

agreed to between the CA Debtors and the CA DIP Lenders.

Dated: April 7, 2021
       Wilmington, Delaware                         /s/ David T. Queroli
                                                    John H. Knight (No. 3848)
                                                    David T. Queroli (No. 6318)
                                                    RICHARDS, LAYTON & FINGER, P.A.
                                                    One Rodney Square
                                                    920 North King Street
                                                    Wilmington, Delaware 19801
                                                    Telephone: (302) 651-7700
                                                    Facsimile: (302) 651-7701
                                                    Email: knight@rlf.com
                                                           queroli@rlf.com

                                                    -and-

                                                    Andrew M. Kramer (admitted pro hac vice)
                                                    OTTERBOURG P.C.
                                                    230 Park Avenue
                                                    New York, New York 10169-0075
                                                    Telephone: (212) 661-9100
                                                    Facsimile: (212) 682-6104
                                                    Email: akramer@otterbourg.com


                                                    Counsel for Bank Leumi USA as DIP Lender,
                                                    Prepetition Secured Creditor and Interested
                                                    Party



                                                 16
RLF1 25076292v.1
